10 Ill. App. 2d 335 (1956)
134 N.E.2d 671
Alice Jonkman, Appellee,
v.
George Singletary, Appellant.
Gen. No. 46,764.
Illinois Appellate Court  First District, First Division.
May 7, 1956.
Released for publication June 12, 1956.
*336 Wyatt Jacobs, for appellant.
Joseph B. Lederleitner, of counsel.
Fischer, Bosgraf & MacKenzie, for appellee.
John J. Kennelly, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE FRIEND.
Order reversed and cause remanded with directions.
Not to be published in full.